Per CUBIAM.
— It appears from the petition and exhibits thereto attached and from the return of the defendant to the writ that the defendant, as the judge of the district court of the second judicial district, did, on the fifteenth day of May, 1902, without application therefor, and without notice to plaintiff, who had no opportunity whatever of presenting his defense, made an order suspending the plaintiff from practicing law as an attorney in all the courts of this state for a period of one year. Said order is void, because the judge had no juris*540diction to make the same. It is therefore ordered by this court that the order suspending plaintiff from practicing law as an attorney in the courts of this state, made as aforesaid, be* and the same hereby is, annulled. No costs to be taxed.